DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the inner base" and "the base openings".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meyl et al. (2013/0022717 A1) in view of Tien et al. (2013/0019754 A1).
Regarding claim 1, Meyl et al. discloses the invention substantially as claimed including a body 96 including a body side wall (see Fig. 9) having an inner surface defining an interior of the body and an outer surface defining an exterior of the body; a base 98 removably connected to the body, the base including a base side wall 118 and a top wall 101 and 112, the base side wall having an inner surface defining an interior of the base and an outer surface defining an exterior of the base (see Fig. 10); and a filter assembly mounted to the base (see Fig. 9-10), the filter assembly including a filter 111 having a peripheral edge and a gasket 97 having a flange 99, the gasket secured to the peripheral edge of the filter (see Fig. 10), wherein assembling the body, base, and filter assembly secures the gasket flange between the body and the base (see Fig. 10).  Meyl et al. doesn’t show a valve assembly mounted to the base, the valve assembly including a valve plate and a valve seal connected to the valve plate, the valve seal movable from a closed position where the valve seal is in contact with the top wall and an open position.  However, Tien et al. teaches the use of a valve assembly 40 mounted to the base, the valve assembly including a valve plate (see Fig. 2) and a valve seal 20 and 50 connected to the valve plate, the valve seal movable from a closed position (see Fig. 3A) where the valve seal is in contact with the top wall and an open position (see Fig. 4A) for the purpose of controlling the flow. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Meyl et al. by providing the above limitations as taught by Tien et al. in order to obtain a device that better control the flow. 

Claim 3; wherein the gasket is configured to provide an interference fit between the base and body (see Fig. 10).
Claim 4; wherein the peripheral edge of the filter is vertically bent and disposed within a vertical section of the gasket (see Fig. 10).
Claim 5; wherein the gasket is an overmolded gasket that is overmolded onto the peripheral edge of the filter (see Fig. 10).
Claim 6; wherein the filter is a metal filter and includes at least one ridge 23 configured to provide structural rigidity to the filter.
 Claim 10; an inner base 29, wherein the base side wall 25, top wall, and side portion define an outer base and the inner surface of the base side wall is configured to retain the inner base within the outer base.

Allowable Subject Matter
Claims 2 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724